Order, Supreme Court, New York County (Alice Schlesinger, J.), entered September 9, 1993, which dismissed defendants’ counterclaims, unanimously affirmed, with costs.
Defendants completely ignored interrogatories properly served on them for more than a year, despite several requests by plaintiff and an order of the IAS Court to respond within 30 days or suffer dismissal of the counterclaims. Under the circumstances, it was not an improvident exercise of discretion for the court to strike the counterclaims upon plaintiff’s motion (Sony Corp. v Savemart, Inc., 59 AD2d 676). Concur— Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.